DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 15 March 2021, on an application filed 22 January 2020.
Claims 1, 7, 14 and 20 have been amended.
Claims 6 and 19 have been canceled.
Claims 1-5, 7-18 and 20-28 are currently pending and have been examined.


Response to Amendments

All rejections of claims 6 and 19 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 14-18, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over the Electronic Case Reporting (eCR) Implementation Guide, version 13, issued by the Michigan Health Information Network on 4 May 2018 (available at https://mihin.org/wp-content/uploads/2018/06/MiHIN-eCR-Implementation-Guide-v17-06-19-18.pdf), hereinafter ECR, in view of Davis et al. (U.S. PG-Pub 2013/0318111 A1), hereinafter Davis, further in view of Humayun et al. (U.S. Patent 10,503,347 B2), hereinafter Humayun.

As per claims 1 and 14, ECR discloses a method and a system comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (See ECR, Fig. 2 and corresponding text, page 8.) comprising: 
receiving a first document associated with a first type of a Consolidated-Clinical Document Architecture (C-CDA) standard, the first document comprising patient information associated with a patient treated by a healthcare provider (HCP) (ECR, Fig. 2 and corresponding text, page 8 discloses receiving a Continuity of Care Document [CCD] regarding a patient being treated by a provider. The CCD is a C-CDA standard, see paragraphs 25-26 of the present specification.); 
processing the first document ... (ECR, Fig. 2 and corresponding text, page 8, line 2.); 
determining whether ... the ... first document comprise a reportable condition (ECR, Fig. 2 and corresponding text, page 8 wherein the verification service determines if an electronic initial case report [eICR], generated from the parsed CCD, contains a reportable condition. The eICR is a C-CDA standard, see paragraphs 25-26 of the present specification.); and 
in response to determining that ... the document contains the reportable condition, generating, using the first document, a second document associated with a second type of the C-CDA standard and comprising the reportable condition (ECR discloses generating an eICR from all received CCDs, whether they contain a reportable condition or not; therefore the system generates an encoded second document with a second C-CDA standard when the document contains a reportable condition, see ECR, Fig. 2 and corresponding text, page 8, which is then sent to the PHA to identify the reportable condition. The eICR is generated after it is determined that the document contains a reportable condition, so it is generated in response to determining that ... the document contains the reportable condition. The mere fact that the eICR is also generated in response to determining that there is no reportable condition does not distinguish the cited reference from the invention as claimed. It is the Office’s position that electronic documents made to be analyzed by computers are encoded, that is written with code, and specifically formatted for electronic use.) by:
 identifying, from a first portion of the plurality of patient information ... in the ... first document, required patient information, the required patient information required for inclusion in documents associated with the second type of the C-CDA standard ... (System identifies necessary information corresponding to the standard, such as patient social security number, see page 14.); 
wherein the second type of the C-CDA standard is different than the first type of the C-CDA standard, and wherein the generated second document associated with the second type of the C-CDA standard is encoded and specifically formatted for electronic ingestion by a public health agency (PHA) computing device associated with a PHA to identify the reportable condition in the second document (ECR, Fig. 2 and corresponding text, page 8, which is then sent to the PHA to identify the reportable condition. The CCD and eICR are different C-CDA standards, see paragraphs 25-26 of the present specification.).

ECR fails to explicitly disclose: 
a scanned first document comprising a plurality of patient information fields;
identifying, from a second portion of the plurality of patient information fields in the scanned first document, unnecessary patient information, the unnecessary patient information specified by the second type of the C-CDA to be omitted from documents associated with the second type of the C-CDA standard; and 
generating the second document by populating required fields specified by the second type of the C-CDA standard with the required patient information identified from the first portion of the plurality of patient information fields in the scanned first document and omitting populating the second document with the unnecessary patient information identified from the second portion of the plurality of patient information fields in the scanned first document

Davis teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
documents comprising a plurality of patient information fields (Davis discloses fields in documents, see paragraphs 54, 71 and 82-84.);
identifying, from a second portion of the plurality of patient information fields in the ... first document, unnecessary patient information, the unnecessary patient information specified by the second type of the C-CDA to be omitted from documents associated with the second type of the C-CDA standard (Davis discloses receiving input data and standardizing that input data into various formats, including CDA formats containing fields, see paragraphs 54, 71 and 82-84. The system processes the received data corresponding to various reporting jurisdictions to identify data that is required by the particular standard associated with that particular reporting jurisdiction, wherein the remaining data is omitted as it is not required, and output data content is generated and sent to the correct reporting jurisdiction, see paragraphs 39, 62-64 and 84. That is, the system generates the second document by following required reporting standards, and omits the remaining information, see paragraphs 39, 62 and 84:
[0039] Additionally, each of these jurisdictions 106 may have a unique set of reporting conditions 108 that specify what data is to be reported, when it should be reported, and how it should be reported. At least some of these reporting conditions 108 may specify what the report receiving capabilities are for the corresponding jurisdiction 106.
[0062] In some embodiments, the reporting conditions specify a content requirement. The content requirement specifies data content that is required by a target public health jurisdiction 106.
[0084] The data translator 144 then generates 190 output data content 114 from the standardized data content 152 based on the relevant reporting condition for the target public health jurisdiction 106. The output interface 124 then sends 192 the output data content 114 to the target public heath jurisdiction 106. The depicted method 180 then ends.
[emphasis added].); and 
generating the second document by populating required fields specified by the second type of the C-CDA standard with the required patient information identified from the first portion of the plurality of patient information fields in the ... first document and omitting populating the second document with the unnecessary patient information identified from the second portion of the plurality of patient information fields in the ... first document (Davis, paragraphs 39, 62-64 and 84.);
in order to provide “intermediary functionality to improve the convenience and accuracy of data communications from the health service provider 102 to the separate public health reporting jurisdictions 106” (Davis, paragraph 36.).

It is the Office’s position that identifying all relevant parts of a first document to include in a second document and not utilizing the remaining non-relevant parts of a second document is expressly and inherently the functional equivalent of identifying all relevant parts of a first document, identifying all non-relevant part of the first document and then generating a second document with only the relevant parts.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the provisioning of electronic case reports of ECR/Davis to include identifying information to include and not include in the reporting document, as taught by Davis, in order to arrive at the provisioning of electronic case reports wherein “intermediary functionality to improve the convenience and accuracy of data communications from the health service provider 102 to the separate public health reporting jurisdictions 106” (Davis, paragraph 36.).

Neither ECR nor Davis disclose scanned documents

Humayun teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to use scanned documents (See Humayun, C40L36-42.) in order to use and process the largest potential source of documents.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the provisioning of electronic case reports of ECR/Davis to include utilization of scanned documents, as taught by Humayun, in order to arrive at a system that can use and process the largest potential source of documents when provisioning an electronic case report. 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

Regarding the limitation in claim 1 directed to in response to determining ..., as set forth in Schulhauser, a method claim that includes a conditional step can be thought of as covering two methods - one method where the condition for the step is met and the step is performed, and the second method where the condition is not met and the step is not performed. See Schulhauser, 2016 WL 6277792, at *4. The broadest reasonable interpretation of such a claim encompasses the method where only the non-conditional steps are performed (i.e., this occurs when the condition is not met). See id. at *3-4. Furthermore, Schulhauser determines that if a method's conditional step does not need to be performed, it does not need to be shown to invalidate the method claim. Id. at *4.


As per claims 2-5, 8, 15-18, 21, 27 and 28, ECR/Davis/Humayun disclose claims 1 and 14, discussed above. ECR/Davis/Humayun also disclose:
2, 15. 	after generating the second document, automatically transmitting the second document electronically to the PHA computing device associated with the PHA, the PHA computing device configured to process the second document to extract the reportable condition from the second document (ECR, Fig. 2 and corresponding text, page 8, document is sent to the relevant state PHA.);
3, 16. 	wherein the first type of the C-CDA standard comprises a Continuity of Care Document (CCD) generated by an electronic health record (EHR) system, the EHR system configured to: receive the patient information from a HCP device associated with the patient, the patient information input to the HCP device by the HCP; and generate the CCD based on the received patient information (ECR, Fig. 2 and corresponding text, page 8; and Specifications, page 12.);
4, 17. 	wherein the first type of the C-CDA standard comprises a patient care document generated by an electronic health record (EHR) system, the EHR system configured to: receive the patient information from a HCP device associated with the patient, the patient information input to the HCP device by the HCP; and generate the patient care document based on the received patient information (ECR, Fig. 2 and corresponding text, page 8; and Specifications, page 12.); 
5, 18. The system of claim 14, wherein the second type of the C-CDA standard comprises an Electronic Initial Case Report (eICR) (ECR, Fig. 2 and corresponding text, page 8.);
8, 21. 	wherein determining whether any of the plurality of patient information fields in the ... first document comprise the reportable condition comprises: obtaining a list of reportable conditions from a reportable condition datastore in communication with the data processing hardware, the list of reportable conditions specified by the PHA; and determining that the at least one patient information field of the plurality of patient information fields comprises one of the reportable conditions in the list of reportable conditions obtained from the reportable condition datastore (Davis discloses a list of reportable conditions utilizing a policy repository, see paragraphs 57-65.); and
27, 28.	wherein the operations further comprise, when none of the plurality of patient information fields in the scanned first document comprise the reportable condition, forgoing the generating of the second document associated with the second type of the C-CDA standard using the first document (ECR always generates the second document corresponding to the second CDA standard, as shown at Fig. 2 and page 8. Davis however, discloses another embodiment wherein the second document is only generated when a reportable condition is identified, see Fig. 4. Humayun discloses use of a scanned document, see Humayun, C40L36-42.).


Claims 7-13 and 20-26 are rejected under 35 U.S.C. 103 as being obvious over ECR/Davis/Humayun, further in view of the HL7 CDA® R2 Implementation Guide: Public Health Case Report, Release 2: the Electronic Initial Case Report (eICR), Release 1, STU Release 1.1, released by HL7 International in January 2017 (available at http://www.hl7.org/implement/standards/product_brief.cfm?product_id=436), hereinafter HL7.

As per claims 7, 9-13, 20 and 22-26, ECR/Davis/Humayun disclose claims 1, 14 and 18, discussed above. EC ECR/Davis/Humayun also disclose:
7, 20. 	determining that the second type of the C-CDA standard specifies one or more fields to be created in documents associated with the second type of the C-CDA standard; and for each such field: based on metadata of the first document, determining from a third portion of the plurality of patient information fields in the scanned first document, whether corresponding optional patient information exists for inclusion in the corresponding field (System identifies required and optional information, such as patient social security number, see ECR, pages 12-15. ECR considers document metadata, see page 15. Davis discloses fields in documents, see paragraphs 54, 71 and 82-84. Humayun discloses use of a scanned document, see Humayun, C40L36-42.); 
9-13, 22-26. 	wherein the at least one patient information field of the plurality of patient information fields comprises the reportable condition when the at least one patient information field comprises data indicative of the reportable condition (ECR discloses Fig. 2 and page 8 disclose determination of whether a reportable condition exists. Davis discloses fields in documents, see paragraphs 54, 71 and 82-84.); and
13, 26. 	wherein the operations further comprise, prior to generating the second document associated with the second type of the C-CDA standard: determining whether any of the plurality of patient information fields in the scanned first document are missing corresponding required patient information required for generating documents associated with the second type of the C-CDA standard; and when one or more of the plurality of patient information fields in the scanned first document are missing the corresponding required patient information, interrupt processing (System identifies necessary missing information, see pages 14-15. Davis discloses fields in documents, see paragraphs 54, 71 and 82-84. Humayun discloses use of a scanned document, see Humayun, C40L36-42.).

ECR/Davis/Humayun fail to explicitly disclose:
7, 20. 	one of when the corresponding optional patient information exists, populating the corresponding field specified by the second type of the C-CDA standard with the corresponding optional patient information; or 
when the corresponding optional patient information does not exist, populating the corresponding field specified by the second type of the C-CDA standard with blank data; 
9-12, 22-26. 	... a diagnoses/laboratory/LOINC/SNOMED code indicative of the reportable condition; and 
13, 26.  ceasing the generating of the second document associated with the second type of the C-CDA standard.

HL7 teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
7, 20. 	one of when the corresponding optional patient information exists, populating the corresponding field specified by the second type of the C-CDA standard with the corresponding optional patient information; or when the corresponding optional patient information does not exist, populating the corresponding field specified by the second type of the C-CDA standard with blank data (HL7 discloses creating an iECR with or without optional information, and populating with null values see Sections 4.1.5-4.1.8 on pages 33-36.);
9-12, 22-26. 	... a diagnoses/laboratory/LOINC/SNOMED code indicative of the reportable condition; (HL7 considers use of these various codes, see Section 2.6 on pages 23-24.); and
13, 26.  ... ceasing the generating of the second document associated with the second type of the C-CDA standard (HL7 discloses the equivalent of ceasing generation of the document as HL7 discloses not transmitting the initial eICR until further necessary information is gathered, see page 17 #3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the provisioning of electronic case reports of ECR/Davis/Humayun to include consideration and corresponding population of fields that are unnecessary or optional; accessing a reportable event list from a datastore, using ICD, LOINC and SNOMED codes as reportable event triggers, and stopping generation of the eICR when information is incomplete, as taught by HL7, in order to use all parts of an electronic document when provisioning an electronic case report. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 15 March 2021	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Davis, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of ECR, Davis, HL7 and Humayun, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (16 December 2021 and 5 November 2021), and incorporated herein.



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
11 May 2022